Exhibit 10.1

 

LOGO [g849735g62l47.jpg]

January 5, 2015

Jean-Luc Butel

Subject: Employment Agreement

Dear Jean-Luc,

This Employment Agreement (“Agreement”) confirms Baxter Healthcare (Asia) Pte
Ltd’s (the “Company”) employment offer to you as follows:

 

1. Appointment

 

  1.1. You shall be employed as President, Baxter Healthcare (Asia) Pte Ltd. You
will report directly to Robert L. Parkinson.

 

  1.2. Your appointment shall be effective from January 5, 2015 or any date
which is mutually agreed between the Company and you in writing (the
“Commencement Date”) or upon the grant of a valid employment pass for your
employment, whichever is later, provided, however, that the Company will credit
you with service from your original hire date of February 13, 2012. You will
work for the Company through only June 30, 2015, at which time we have mutually
agreed your employment will end (the “Separation Date”). You agree that you will
not work for any other Company in any capacity (full-time, part-time, as a
consultant or contractor) while employed at the Company without the express
written consent of the Chairman and CEO.

 

  1.3. Ongoing employment through the Separation Date is contingent upon
maintenance of valid documents enabling you to work and live in Singapore.

 

2. Remuneration

 

  2.1. Basic Salary

You will be paid a salary of SGD 50,500 per month. You also will be paid a
one-time payment of SGD 65,500 in lieu of outplacement, which will be paid to
you by March 1, 2015. You agree you are entitled to no further base pay or
outplacement whatsoever for your work through the Separation Date.

 

  2.2. Benefits

 

  2.2.1. You will be eligible only for the following benefits programs offered
by the Company: Flex Outpatient Medical, Life and Personal Accident Insurance,
Hospital and Surgical Insurance and Business Travel Accident Insurance.

 

  2.2.2. For the avoidance of doubt, the Company reserves the right to change,
replace, or cancel any benefits not mandatorily required without further
remuneration, if the Company is changing benefits for other senior executives.
Any change shall be effective when implemented by the Company. Please note that
such implementation is usually effective when published on the Baxter intranet
website and may not be personally notified to all employees.

 

Baxter Healthcare (Asia) Pte Ltd

   Page 1 of 7

150 Beach Road #30-01/08, Gateway West, Singapore 189720

  

T (65) 6826 1900 F(65)6222 9870

  



--------------------------------------------------------------------------------

LOGO [g849735g62l47.jpg]

 

3. Taxes

 

  3.1. You shall be fully responsible for all Singapore income tax and any other
tax levied on your compensation, awards or benefits under any competent
jurisdiction.

 

  3.2. You also shall be fully responsible for U.S. and Singapore taxes relating
to any compensation, awards, or benefits granted prior to the effective date of
your international transfer, but received after the effective date.

 

4. Company Policies

 

  4.1. You must also comply with all of the Company policies, including the
Baxter Code of Conduct.

 

  4.2. You further acknowledge that, as a leading health-care corporation, we
have a special obligation to ensure that our behavior as a company, and the
actions of our employees, meet the highest standards of business conduct.

 

5. Termination

 

  5.1. The Company may immediately terminate your employment under this
Agreement without any compensation or payment in lieu of notice if you:

 

  5.1.1. have engaged in any misconduct which in the Company’s opinion is
inconsistent with or are in breach of any term under this Agreement or any
Company policy, including the Baxter Code of Conduct;

 

  5.1.2. have caused disrepute or otherwise serious harm or damage to the
Company; or

 

  5.1.3. are prosecuted for any criminal actions or illegal activities under any
competent court or regulatory body.

 

  5.2. Upon resignation or termination, all items belonging to the Company must
be returned.

 

6. Confidentiality and Restrictive Covenant

 

  6.1. Under this Agreement and after termination thereof, you agree to use any
and all confidential information, with which you may or will become familiar as
a result of your employment with the Company, only for the benefit of the
Company or its Affiliates (the Company and its Affiliates being the “Baxter
Group” and each individually being a “Baxter Group Member”) and not to disclose
it to any third parties, except in the necessary course of business for and on
behalf of the Company or its Affiliates. All information relating to the Company
or its Affiliates that is not generally known to the public (including any
product or pricing information, client contacts or other client related
information, any information relating to the Company’s or any Affiliate’s
operations, business or market strategy) disclosed to you in the course of your
employment in the Company remains the property of the Company and you must not
use such information in any way other than in the discharge of your duties to
the Company.

 

  6.2.

You also acknowledge and agree that should you be engaged directly or indirectly
in any capacity in any business in competition with a Baxter Group Member, you
are likely to be placed in a position of conflict requiring you to apply, use or
disclose any confidential

 

Baxter Healthcare (Asia) Pte Ltd

   Page 2 of 7

150 Beach Road #30-01/08, Gateway West, Singapore 189720

  

T (65) 6826 1900 F(65)6222 9870

  



--------------------------------------------------------------------------------

LOGO [g849735g62l47.jpg]

 

  information and/or your personal knowledge and/or influence over any employee
or customer of the Company, in breach of your obligations to the Company. In
recognition of this, you agree to comply with the obligations set out in the
remainder of this below.

 

  6.3. You must not at any time within 12 months from the date when your
employment with the Company terminates:

 

  6.3.1. directly or indirectly offer to employ or engage;

 

  6.3.2. directly or indirectly induce or seek to induce or persuade; or

 

  6.3.3. assist any person (whether by supplying of names, or expressing views
on their suitability, remuneration or otherwise) to induce, seek to induce or
persuade,

any person employed or engaged at the time by a Baxter Group Member (i) who
could materially damage the interest of the Baxter Group Member in maintaining
the stability of its workforce if the person were to leave the employment or
engagement of the Baxter Group Member; or (ii) for whom you have had
responsibility or with whom you have worked and about whom you have received
confidential information or personal knowledge during the period of 12 months
prior to the termination of your employment so as to give or be reasonably
likely to give you influence over that person, to leave the employment of the
Baxter Group Member (regardless of whether or not their leaving of employment
would amount to a breach of contract or other wrongful act).

 

  6.4. You must not at any time within 12 months from the date when your
employment with the Company terminates, either on your own account or for or
with any other person, be directly or indirectly engaged in Singapore in any
business conducted or planning to be conducted by any of the entities listed in
Schedule A which is directly or indirectly in competition with the business of a
Baxter Group Member:

 

  6.4.1. with which you were involved or concerned to a material extent or for
which you were responsible during your final 12 months of your employment with
the Baxter Group; or

 

  6.4.2. in circumstances where you could use confidential information relating
to any Baxter Group Member to the advantage of the competing business or to the
disadvantage of a Baxter Group Member; or

 

  6.4.3. in circumstances covered by both 6.4.1 and 6.4.2.

 

  6.5. You must notify any person who offers you employment or work of your
obligations under this section 6. You acknowledge and agree the Company may
notify any third-party of your obligations under this section 6, including any
new or prospective employer or other person with whom you enter, or might enter,
into a working relationship.

 

  6.6. In this section 6, “person” means any individual, firm, company,
association, corporation or other organization however constituted.

 

  6.7. You acknowledge that the post-termination covenants in this section 6 are
necessary to protect the legitimate business interest of the Company and if you
breach any of the post-termination covenants, the Company will suffer
irreparable and continuing damage for which money damages are insufficient, and
the Company shall be entitled to injunctive relief and/or decree for specific
performance, and such other relief as may be proper (including money damages if
appropriate), to the extent permitted by law.

 

Baxter Healthcare (Asia) Pte Ltd

   Page 3 of 7

150 Beach Road #30-01/08, Gateway West, Singapore 189720

  

T (65) 6826 1900 F(65)6222 9870

  



--------------------------------------------------------------------------------

LOGO [g849735g62l47.jpg]

 

7. Continuing Effect

The termination of this Agreement howsoever arising shall not operate to affect
such of the provisions hereof as are expressed to operate or have effect
thereafter and shall be without prejudice to any other accrued rights or
remedies of the parties.

 

8. Severability

If any term in this Agreement is determined by a competent Court to be invalid,
unlawful or unenforceable, then such term shall to that extent only be severed
from the remaining terms and conditions in this Agreement which shall continue
to be valid and enforceable to the fullest extent permitted by law.

 

9. Rights of Third Parties

Save as expressly provided herein, no person other than you and the Company
shall have any rights under the Contracts (Rights of Third Parties) Act (Cap
53B) to enforce any of the terms in this Agreement.

 

10. Remedies and Waivers

 

  10.1. No failure on the part of any party hereto to exercise, and no delay in
exercising any right under this Agreement, will operate as a waiver thereof, nor
will any single or partial exercise of any right under this Agreement preclude
any other or further exercise thereof or of the exercise of any other right. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

  10.2. Any waiver or consent given by any party under this Agreement shall be
in writing. Any waiver or consent shall be effective only in the instance and
for the purpose for which it is given.

 

  10.3. Save as provided in Sections 1-3, nothing herein shall alter the terms
and conditions and promises in effect and enforceable under the First Agreement,
signed July 29, 2014 or the Second Agreement, which shall be executed at
Employee’s separation date.

Please express your agreement and acceptance of the appointment details and
terms and conditions of this Agreement by signing the duplicate of this
Agreement and returning it to the Company.

 

Yours faithfully, for Baxter Healthcare (Asia) Pte Ltd

/s/ Leslie Martin

Leslie Martin Senior Manager, Human Resources

 

Baxter Healthcare (Asia) Pte Ltd

   Page 4 of 7

150 Beach Road #30-01/08, Gateway West, Singapore 189720

  

T (65) 6826 1900 F(65)6222 9870

  



--------------------------------------------------------------------------------

LOGO [g849735g62l47.jpg]

 

ACCEPTANCE & ACKNOWLEDGEMENT BY:

 

I have read this Agreement and accept employment on the terms and conditions
stated above: Name: Jean-Luc Butel    Date: 5 Jan 2015 Signature: /s/ Jean-Luc
Butel   

 

Baxter Healthcare (Asia) Pte Ltd

   Page 5 of 7

150 Beach Road #30-01/08, Gateway West, Singapore 189720

  

T (65) 6826 1900 F(65)6222 9870

  



--------------------------------------------------------------------------------

LOGO [g849735g62l47.jpg]

 

SCHEDULE A - LIST OF COMPETITIVE ENTITIES

Abbott Laboratories

AbbVie Inc.

B. Braun Melsungen AG

Bayer AG

Biogen Idec

CSL Limited

Davita Inc.

Fresenius Medical Care AG & Co. KGaA

Griffols Inc.

Halozyme, Inc.

Hospira, Inc.

Johnson & Johnson

Nikkiso Inc.

NovoNordisk A/S

Octapharma AG

Talecris Biotherapeutics Holdings Corp.

Any other entity that is engaged in the research and development, sale, or
marketing of plasma recombinants, hospital products, or renal therapies to the
extent that such entity directly competes, or is planning to compete, with the
Baxter Group’s plasma recombinants, hospital products or renal therapies.

Any of the parents, subsidiaries, affiliates, successors and assigns of an
entity listed above.

 

Baxter Healthcare (Asia) Pte Ltd

   Page 6 of 7

150 Beach Road #30-01/08, Gateway West, Singapore 189720

  

T (65) 6826 1900 F(65)6222 9870

  



--------------------------------------------------------------------------------

LOGO [g849735g62l47.jpg]

 

SCHEDULE OF BENEFITS

HEALTH & WELLNESS PROGRAMS

Employee Health and Well-Being Benefits are offered to employees. Through the
company’s global health and wellness program called BeWell@Baxter, employees
have access to resources to help them focus on staying well through education
and prevention, taking action to make healthy changes and dealing with chronic
or acute conditions.

MEDICAL & HEALTH SCREENING BENEFITS

Flex Outpatient Medical Limit is S$1,800.00 annually. The company extends this
benefit to your dependents (spouse and children) with co-payment scheme and
under the policies of our plan. This program provides flexibility to employees
to claim based on medical needs for any given specific year. GP Outpatient,
Specialist outpatient consultation including laboratory investigative test,
Dental or Health Screening.

INSURANCE COVERAGE UPON COMMENCEMENT OF EMPLOYMENT

Life Insurance and Personal Accident Insurance. The Life Insurance cover for
management level is equivalent to 24 x the last monthly drawn base salary;
subject to a cap of S$400,000. The Personal Accident Insurance covers an
additional 24 months base salary in the event of accidental death or permanent
incapacity.

Hospital and Surgical Insurance For dependent coverage, it will be co-payment of
premium between employees and company.

Business Travel Accident Insurance covers all Baxter employees traveling
overseas for work at no cost to employees.

FINANCIAL AND RETIREMENT

Through the Employee Stock Purchase Plan (ESPP), Baxter employees have
opportunity to share in the growth the company generates for shareholders. The
ESPP allows employees to purchase Baxter stock each month at a 15 percent
discount (up to 15% of base salary) through convenient payroll deductions.

 

Baxter Healthcare (Asia) Pte Ltd

   Page 7 of 7

150 Beach Road #30-01/08, Gateway West, Singapore 189720

  

T (65) 6826 1900 F(65)6222 9870

  